DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (20140264859) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
Regarding Claim 1, in Fig. 9, Chen et al. discloses a semiconductor device, comprising: a substrate including a first layer 106 and a second layer 108 over the first layer; a bump 120 disposed over the second layer; and a molding 124 disposed over the second layer and surrounding the bump, wherein the second layer includes a protruded portion (the rightmost portion of layer 108 on top which molding layer 124 is removed) protruding from a sidewall of the molding adjacent to a periphery of the substrate, and the molding is in contact with at least a portion of the bump.  
Regarding Claim 2, the first layer 106 includes a protruded portion (the rightmost portion of layer 108 on top which molding layer 124 is removed) protruding from the sidewall of the molding adjacent to the periphery of the substrate.  
Regarding Claim 3, a sidewall of the second layer 108 is aligned with a sidewall of the first layer 106 adjacent to the periphery of the substrate.  
Regarding Claim 4, the molding 124 has an inclined sidewall adjacent to the periphery of the substrate.  
Regarding Claim 5, an included angle of the sidewall of the molding 124 and an upper surface of the molding is smaller than ninety degrees (since it is in inclined/tapered shape)  
Claims 6-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (20150061079)
Regarding Claim 6, in Fig. 9A, Chen et al. discloses a semiconductor device, comprising: a substrate including a first layer 102a and a second layer 110 over the first layer; a bump 302 disposed over the second layer; a molding 502 disposed over the second layer and surrounding the bump; and a retainer 902 disposed over the second layer, wherein the retainer is disposed between the molding 502 and a periphery of the substrate, and the molding 502 is in contact with at least a portion of the bump 302.  
Regarding Claim 7, the retainer 902 includes a blocking ring surrounding the molding.  
Regarding Claim 8, the retainer 902 includes a plurality of blocking walls (where the “walls” are constituted by indent portions of 902) adjacent to the periphery of the substrate.  
Regarding Claim 9, a top end of the retainer 902 is lower than or equal to a top end of the bump 302.  
Regarding Claim 10, the retainer 902 has a trapezoidal cross-section.  
Regarding Claim 11, the retainer 902 has an inclined sidewall adjacent to the periphery of the substrate 102a/110.  
Regarding Claim 12, an included angle of a sidewall of the retainer 902 and an upper surface of the retainer is larger than ninety degrees (since the right and left sidewall portions of 902 has incined/tapered shape).  
Regarding Claim 13, the second layer 110 includes a protruded portion protruding from a sidewall of the retainer adjacent to the periphery of the substrate.  
Regarding Claim 14, in Fig. 9A, Chen et al. discloses a semiconductor device, comprising: a substrate 102a/110; a bump 302 disposed over the substrate; a molding 502 disposed over the substrate and surrounding the bump; and a retainer 902 disposed over the substrate, wherein the retainer is disposed between the molding and a periphery of the substrate, and the molding is in contact with at least a portion of the bump (through molding 502)(please note that examiner considers “contact” language to included indirect contact situations and not necessarily as a “direct contact”).  
Regarding Claim 15, in Fig 9A, the retainer 902 includes a blocking ring (formed by indent portions of 902) surrounding the molding.  
Regarding Claim 16, the retainer 902 includes a plurality of blocking walls adjacent to the periphery of the substrate (walls are formed by indent portions of 902).  
17.	Regarding Claim 17, a top end of the retainer 902 is lower than or equal to a top end of the bump 302.  
Regarding Claim 18, the retainer 902 has a trapezoidal cross-section.  
Regarding Claim 19, the retainer 902 has an inclined sidewall adjacent to the periphery of the substrate.  
Regarding Claim 20, an included angle of a sidewall of the retainer and an upper surface of the retainer is larger than ninety degrees (since the right and left sidewall portions of element 902 has inclined/tapered orientation.

The following pertinent prior art that is not relied upon on this rejection discloses (please see Figs. 4-8) bump/molding/substrate first and second layers. Please note that in this 
	Miramuthu et al. (2010/0140752)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/27/2022